MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Oct 14 2015, 9:52 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Barrett                                       Gregory F. Zoeller
Fulton County Public Defender                            Attorney General of Indiana
Logansport, Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William B. Scroggs,                                      October 14, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         25A03-1504-CR-126
        v.                                               Appeal from the Fulton Superior
                                                         Court
State of Indiana,                                        The Honorable Wayne E. Steele,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         25D01-1111-MR-753



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015       Page 1 of 7
[1]   William Scroggs appeals his convictions for Murder, 1 a felony, and Burglary,2 a

      class B felony. Scroggs contends that his burglary conviction should be vacated

      on double jeopardy grounds. Additionally, Scroggs argues that the sentence

      imposed by the trial court is inappropriate in light of the nature of the offenses

      and his character. Finding that Scroggs waived the double jeopardy argument

      by pleading guilty to these offenses and that the sentence is not inappropriate,

      we affirm.


                                                     Facts
[2]   On November 22, 2011, Scroggs met up with Roy Bell and Jason Miller to

      commit a burglary because it was “the easiest way to get [more] drugs.”

      Appellant’s App. p. 33. Scroggs drove Bell and Miller to the residence of

      Wilma Upsall, an eighty-two-year-old woman in the early stages of dementia.

      Scroggs waited in the vehicle outside the residence while Bell and Miller broke

      and entered. They forced Upsall to sit in a chair and tied her up with a phone

      cord. Bell shot and killed Upsall because she had seen his face and would be

      able to identify him. Leaving Upsall’s tied-up body for her family to discover,

      Scroggs drove away with Bell and Miller in the vehicle. They had stolen

      multiple firearms and 1,000 rounds of ammunition from Upsall’s residence.




      1
          Ind. Code § 35-42-1-1.
      2
          Ind. Code § 35-43-2-1.


      Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015   Page 2 of 7
[3]   After Upsall’s murder was reported to the police, someone with secondhand

      knowledge came forward and told law enforcement officials that Scroggs, Bell,

      and Miller may have been involved. Police eventually attempted to stop the

      vehicle containing the three men. Scroggs, who was still driving, led police in a

      high speed chase that ended when Scroggs crashed the vehicle into a drainage

      ditch. The three men then led the police in a foot chase but were apprehended

      shortly thereafter. Three handguns were found in Scroggs’s vehicle. After

      being arrested, Scroggs denied involvement in the burglary and murder until

      confronted with evidence of his guilt.


[4]   On November 28, 2011, the State charged Scroggs with murder, class A felony

      burglary, and class A felony robbery, later adding a charge of class D felony

      criminal confinement. On March 11, 2015, Scroggs entered into a plea

      agreement pursuant to which he agreed to plead guilty to murder and class B

      felony burglary in exchange for dismissal of the remaining charges. In the plea

      agreement, Scroggs agreed that “he committed the crimes of Burglary as a Class

      B felony and felony Murder” and that “a judgment of conviction will be entered

      for each of the offenses admitted.” Appellant’s App. p. 19. On March 31,

      2015, the trial court sentenced Scroggs to concurrent terms of sixty years

      imprisonment for murder and twenty years imprisonment for burglary. Scroggs

      now appeals.




      Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015   Page 3 of 7
                                   Discussion and Decision
                                        I. Double Jeopardy
[5]   Scroggs first argues that his convictions for murder and burglary violate double

      jeopardy principles. Although he attempts to frame this argument as a

      sentencing issue, it is well established that a double jeopardy claim challenges

      the validity of the convictions—not the sentences. See Kovats v. State, 982
N.E.2d 409, 414-15 (Ind. Ct. App. 2013) (noting that “if the trial court does

      enter judgment of conviction [on two offenses barred by double jeopardy

      principles] . . . then simply merging the offenses [for the purposes of sentencing]

      is insufficient and vacation of the offense is required”).


[6]   As a general rule, a defendant waives any right to a double jeopardy claim by

      pleading guilty. Mapp v. State, 770 N.E.2d 332, 334 (Ind. 2002) (holding that

      the defendant waived the right to challenge a plea agreement on double

      jeopardy grounds and there is no exception even for facially duplicative

      charges). In this case, specifically, Scroggs explicitly waived his right to raise

      this claim on direct appeal, given that he agreed that he had committed the two

      offenses and that “a judgment of conviction will be entered for each of the

      offenses committed.” Appellant’s App. p. 19. Scroggs also explicitly waived




      Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015   Page 4 of 7
      his right to appeal his convictions. Id. Therefore, he has waived this argument

      and we decline to address it.3


                                               II. Sentence
[7]   Scroggs also argues that the sixty-year sentence imposed by the trial court for

      the murder conviction is inappropriate in light of the nature of the offenses and

      his character. Indiana Appellate Rule 7(B) provides that this Court may revise

      a sentence if it is inappropriate in light of the nature of the offense and the

      character of the offender. We must “conduct [this] review with substantial

      deference and give ‘due consideration’ to the trial court’s decision—since the

      ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

      achieve a perceived ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274,

      1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

      (internal citations omitted).


[8]   A person convicted of murder faces a sentence of forty-five to sixty-five years

      imprisonment, with an advisory term of fifty-five years. Ind. Code § 35-50-2-3.

      Here, the trial court sentenced Scroggs to a term of sixty years imprisonment.


[9]   As to the nature of Scroggs’s offenses, he, Bell, and Miller made a premeditated

      plan to commit burglary with the sole aim of funding their drug habit. On the




      3
       The State acknowledges that double jeopardy principles prohibit judgments of conviction on both a felony
      murder conviction and a conviction for the underlying felony. It correctly points out, however, that any
      argument regarding the convictions may now only be raised through an appropriate post-conviction claim.

      Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015          Page 5 of 7
       day of the burglary and murder, Scroggs used methamphetamine, heroin, and

       prescription pain medication for which he did not have a prescription.

       Scroggs’s co-actors broke and entered the house and tied its elderly occupant to

       a chair with a phone cord. Upsall was not only elderly, she was suffering from

       the early stages of dementia. They stole multiple firearms and 1,000 rounds of

       ammunition from the residence, and eventually shot Upsall multiple times

       because she had seen their faces and would be able to identify them. They left

       Upsall’s body tied in the chair for her family to discover. Later, Scroggs led

       police on a “massive” manhunt, a high speed vehicle chase, and a foot chase

       after the vehicle crashed. Appellant’s App. p. 23. After being arrested, Scroggs

       was uncooperative and dishonest with law enforcement until being confronted

       with evidence of his guilt. We do not find that the nature of the offenses aids

       Scroggs’s sentencing argument.


[10]   As to Scroggs’s character, he has been using illegal drugs since the age of

       fifteen. Rather than seeking treatment for his addictions, he has chosen to steal

       from other people to support his substance abuse habits. Scroggs dropped out

       of high school and was unemployed at the time he committed these crimes.

       While he pleaded guilty, the decision to do so was largely pragmatic given that

       one of his co-actors had already been convicted by overwhelming evidence and

       that Scroggs received a significant benefit for his guilty plea with the State’s

       agreement to refrain from pursuing a sentence of life without parole. While

       Scroggs does not have a prior criminal history, his character is far from that of a

       model citizen.


       Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015   Page 6 of 7
[11]   Although Scroggs is perhaps not the worst of the worst offenders, the nature of

       these offenses is particularly heinous. These three men preyed upon an

       extremely vulnerable member of our society solely to feed their drug habit.

       They executed her senselessly and callously. They evaded and later fled from

       law enforcement. Scroggs did not receive the maximum possible term of sixty-

       five years; instead, the trial court imposed a sentence slightly higher than the

       advisory term and slightly lower than the maximum. We see no error in this

       sentence. We do not find that the sentence imposed by the trial court is

       inappropriate in light of the nature of the offenses and Scroggs’s character.


[12]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 25A03-1504-CR-126 | October 14, 2015   Page 7 of 7